Motion by appellant to reverse a judgment, of conviction of the County Court, Westchester County, rendered September 21, 1959 after trial; to dismiss the indictment and remit the fine paid, on the ground that the complete stenographic minutes of the trial are unavailable (Code Grim. Pro., § 456). Motion granted to the extent of: (a) reversing the judgment and remanding the action to the County Court for a retrial on the original indictment; and (b) directing that the fine be remitted. In all other respects, the motion is denied. Beldoek, P. J., Ug'hetta, Christ, Hill and Rabin, JJ., concur.